Exhibit 10.16

MANAGEMENT AGREEMENT

This agreement (the “Management Agreement”) is made and entered into by and
among Samuel M. Inman, III (“Consultant”) and Comarco, Inc. (“the Company”),
effective March 10, 2008.

WHEREAS, Samuel M. Inman, III provides executive consulting services to public
and private companies through and is a general partner in SCCPlus G.P.;

WHEREAS, the Company wishes to retain the services of Consultant to serve as the
Company’s interim President and Chief Executive Officer during a period expected
to last approximately six-months from the date hereof, and

WHEREAS, Consultant is willing and prepared to accept appointment as the
Company’s President and Chief Executive Officer on the terms and conditions set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

1. TERM

This Management Agreement shall continue until terminated pursuant to Section 7.
of this Management Agreement.

2. SERVICES

Consultant shall serve as interim President and Chief Executive Officer for the
Company during the term of this Management Agreement at the pleasure of the
Company’s Board of Directors. Consultant shall have the authority granted the
President and Chief Executive Officer in the Company’s by-laws, and report to
the Company’s Board of Directors. Further, Consultant shall no later than
April 30, 2008 present to and discuss with the Company’s Board of Directors his
key objectives to be achieved within the first 90 days of and within the first
180 days of this Management Agreement.

Consultant shall devote substantially all of his working time and efforts to the
performance of his duties under this Management Agreement, nevertheless the
Company acknowledges that the Consultant may represent, perform services for, or
be employed by such additional persons or companies except to the extent doing
so causes Consultant to breach Consultant’s obligations under this Management
Agreement or creates a conflict of interest. The Consultant will keep the
Company’s Board of Directors apprised of his activities during business days
which conflict with his devotion to the Company’s business affairs.

Consultant shall comply with all applicable state and federal laws when
performing under this Management Agreement.

During the term of this Management Agreement, Consultant shall not undertake any
employment or perform any assignments for any other entity that actually or
potentially competes with, or reasonably could be construed as being actually or
potentially in competition with, the business of the Company.



--------------------------------------------------------------------------------

Consultant shall not assign his obligations or delegate his duties hereunder,
and shall not enter into a subcontract or teaming relationship with any third
person or party (including SCCPlus G.P., its partners, employees, contractors,
agents or affiliates) to assist in his performance of his duties, unless
Consultant has first obtained prior written approval to do so from a majority of
the members of the Company’s Board of Directors.

3. CONSULTING FEE

The Company agrees to pay Consultant a monthly fee of $40,000. Payments shall be
made on a monthly basis, in advance, except that the partial fee for the month
of March 2008 shall be pro-rated based on the effective date of this Management
Agreement and equal to $30,476 and is payable in arrears. The Company will
reimburse the Consultant for all reasonable and necessary business expenses
incurred on behalf of the Company.

The monthly fee paid to the Consultant pursuant to this Management Agreement is
separate from and not related to the periodic fee the Consultant receives and
will continue to receive as long as he remains a non-employee member of the
Company’s Board of Directors.

The Consultant hereby assigns to SCCPlus G.P. the right to receive the monthly
fee and expense reimbursements due the Consultant pursuant to this Management
Agreement. Consultant further acknowledges that SCCPlus G.P. has no interest in
this Management Agreement and that the assignment by Consultant of his right to
payments is a matter between the Consultant and SCCPlus G.P. The Company shall
attempt to respect the assignment but Consultant on behalf of SCCPlus G.P.
acknowledges that SCCPlus G.P. has no recourse against the Company should the
Company make one or more payments under this Management Agreement directly to
the Consultant.

4. INDEPENDENT CONTRACTOR RELATIONSHIP

Consultant is an independent contractor and no agency or employment relationship
is to be implied or construed to be part of this Management Agreement. No
employment relationship, whether express or implied, is created by the
performance of any management services. In no circumstance shall Consultant look
to the Company as his employer, partner, agent, or principal. Except as
specifically stated in this Management Agreement, Consultant is not entitled to
any benefits accorded to the Company's employees, including but not limited to
paid time off of any kind for holidays, vacation or illness, retirement plans,
incentive compensation, severance or separation payments, change of control
payments and insurance coverage of any kind, specifically including, but not
limited to, medical and dental insurance, workers’ compensation insurance and
state disability insurance.

Consultant shall be responsible for providing, at Consultant's expense and in
Consultant's name, any and all statutory worker benefits, including but not
limited to disability, workers' compensation, or other insurance as well as
licenses and permits usual or necessary for performing the services as an
independent contractor. Consultant shall pay, when and as due, any and all taxes
incurred as a result of Consultant's compensation, including estimated income
taxes and payroll taxes, and shall provide the Company with proof of payment on
demand.

 

Page 2 of 9



--------------------------------------------------------------------------------

5. INDEMNIFICATION REGARDING TAXES/NOT TAX ADVICE

The Company will report all fees paid and expenses reimbursed to Consultant
pursuant to this Management Agreement on IRS Form 1099 as non employee
compensation paid to, as is appropriate, SCCPlus G.P. or the Consultant.
Consultant shall and separately cause SCCPlus G.P. to provide to the Company
concurrent with the execution of this Management Agreement evidence of their
respective Taxpayer Identification Number. Consultant on his own behalf and the
behalf of SCCPlus G.P. acknowledges and agrees that Consultant or SCCPlus G.P.
shall be exclusively liable for the payment of all estimated and actual taxes
that are due, if any, in respect of the consulting fees and expense
reimbursements actually paid to the Consultant pursuant to Section 3. Consultant
on his own behalf and the behalf of SCCPlus G.P. acknowledges and agree that the
Company is not providing the Consultant or SCCPlus G.P. with any tax or legal
advice, and the Company makes no representations regarding tax obligations or
consequences, if any, related to this Management Agreement, or the receipt of
payments set forth in this Management Agreement.

6. CONFIDENTIALITY AND INVENTION AND COPYRIGHT ASSIGNMENT AGREEMENT

Consultant acknowledges the private and confidential nature of certain
information Consultant may receive in performing services pursuant to this
Management Agreement. Consultant agrees that, without express written
authorization from the Company, Consultant shall not, either during or following
the term of this Management Agreement, directly or indirectly disclose to any
person other than the executive officers or authorized agents of the Company, or
use or convey to another for use any confidential knowledge or information
acquired by Consultant or communicated to Consultant during Consultant's
engagement hereunder, except in the performance of Consultant’s obligations
under this Management Agreement.

Consultant hereby agrees to be bound by the provisions of the Nondisclosure and
Invention and Copyright Assignment Agreement attached as Exhibit A.

7. TERMINATION

Either the Company or Consultant may terminate this Management Agreement upon 30
days written notice to the other party. Nevertheless, the Board of Directors of
the Company may terminate the Consultant’s appointment as President and Chief
Executive Officer of the Company at any time with or without cause, and if
without cause pay to the Consultant the net fee due in lieu of 30 days written
notice.

The Company may terminate the Consultant, without liability to the Consultant
pursuant to this Management Agreement, if the Consultant is terminated for
Cause. For purposes solely of determining whether the Company may terminate the
Consultant pursuant to this Management Agreement without liability to the
Consultant, the Consultant shall be deemed to have been terminated for “Cause”
only if the Consultant (1) has engaged in fraud, misappropriation or
embezzlement involving the Company, (2) is convicted of or admits a felony or
other offense involving dishonesty or moral turpitude, or (3) willfully refuses
to carry out a lawful written instruction of the Board of Directors that is
consistent with the Consultant’s position and duties as interim President and
Chief Executive Officer, which refusal continues for a period of five (5) days
after the Consultant has received a written notice describing in reasonable
detail the

 

Page 3 of 9



--------------------------------------------------------------------------------

circumstances deemed by the Board of Directors to constitute such refusal.
Notwithstanding the foregoing, the Consultant shall not be deemed, for purposes
of this Management Agreement, to have been terminated for Cause unless and until
there shall have been delivered to the Consultant a copy of a resolution duly
adopted by the affirmative vote of not less than majority of the entire
membership of the Company’s Board of Directors at a meeting of the Board of
Directors called and held for that purpose (after reasonable notice to the
Consultant and an opportunity for the Consultant, together with the Consultant’s
counsel, to be heard before the Board of Directors), finding that in the good
faith opinion of the Board of Directors the Consultant engaged in the conduct
set forth in the second sentence of this paragraph and specifying the
particulars thereof in reasonable detail.

Once the termination of this Management Agreement is effective, the Company will
have no further payment obligations to Consultant except in respect of any then
unreimbursed reasonable and necessary business expenses.

The provisions of Sections 4., 5., 6., 7. and 9. of this Management Agreement
shall survive its termination. Other provisions of this Management Agreement
shall survive its termination to the extent necessary to preserve each party’s
respective rights and obligations.

8. GOVERNING LAW AND EXCLUSIVE JURISDICTION

The relationship between the parties and the interpretation of the terms and
conditions set forth in this Management Agreement shall be governed by and
interpreted in accordance with the laws of the State of California.

The exclusive jurisdiction for any claim or dispute arising out of or relating
to this Management Agreement shall be in the courts of California, and
Consultant expressly consents to the exercise of personal jurisdiction in the
courts of California in connection with any civil dispute between Consultant and
the Company or its affiliates, subsidiaries, employees, contractors, officers,
and directors.

9. INDEMNIFICATION

The Company shall indemnify Consultant to the same extent the Company is
obligated to indemnify its senior officers and directors.

10. NO ASSIGNMENT

This Management Agreement is for the professional services of Consultant, and
Consultant shall not assign or subcontract any part of the work to be performed
without the prior written consent of the Company’s Board of Directors.

11. NO CONFLICT

The Parties warrant that neither the execution nor the delivery of this
Management Agreement, nor the consummation of the transactions herein
contemplated, nor the fulfillment of or compliance with the terms and provisions
hereof shall, to the best of either Parties’ knowledge and belief, (a) violates
any provision of law, administrative regulation or court decree applicable to
them, (b) conflicts with or results in a breach of any of the terms, conditions
and provisions of or constitutes a default under any agreement or instrument to
which either is a party or by which

 

Page 4 of 9



--------------------------------------------------------------------------------

either is bound. In addition, Consultant warrants that Consultant does not have
any personal, business, or financial interest that in any way conflicts with or
appears to conflict with the interests of the Company or places Consultant in a
position where Consultant can use Consutlant’s association with the Company for
direct or indirect personal gain to the possible detriment or embarrassment of
the Company.

12. ENTIRE AGREEMENT

This Management Agreement represents the entire agreement and understanding
between the parties with respect to the subject matter of this Management
Agreement, and it supersedes and replaces all prior agreements and
understandings, written or oral, between Consultant and the Company with respect
to the subject matter of this Management Agreement.

This Management Agreement may be amended only by a written agreement executed by
each of the parties. No amendment of or waiver of, or modification of any
obligation under this Management Agreement will be enforceable unless set forth
in a writing signed by the party against which enforcement is sought.

13. NOTICES

Notices shall be deemed properly served when made in writing and delivered in
person or when deposited with U.S. or international mail courier, postage
prepaid, certified, return receipt requested, addressed to the parties at their
addresses set forth above, or sent via facsimile or e-mail with confirmation of
receipt.

If to Consultant –

Samuel M Inman,III

Consultant

One Searidge

Laguna Niguel, CA 92677

(714) 749-4301

saminman@cox.net

If to SCCPlus, G.P. –

Samuel M Inman,III

Consultant

One Searidge

Laguna Niguel, CA 92677

(714) 749-4301

saminman@cox.net

 

Page 5 of 9



--------------------------------------------------------------------------------

If to Company –

Jeffrey Hultman

Member

Board of Directors

Comarco, Inc.

25541 Commercentre Drive

Lake Forest, CA 92630

{Fax}

{Email}

THE UNDERSIGNED HAVE READ THE FOREGOING AGREEMENT AND ACCEPT AND AGREE TO THE
PROVISIONS CONTAINED HEREIN, AND HEREBY EXECUTE IT, KNOWINGLY AND VOLUNTARILY,
AND WITH FULL UNDERSTANDING OF ITS CONSEQUENCES.

Dated: May 15, 2008

/s/ Samuel M. Inman, III                        

Samuel M. Inman, III, Consultant

 

Dated: May 21, 2008

Comarco, Inc.

/s/ Jeffrey R. Hultman                    

Jeffrey R. Hultman

Member, Board of Directors

 

Page 6 of 9



--------------------------------------------------------------------------------

EXHIBIT A

NONDISCLOSURE AND INVENTION

AND COPYRIGHT ASSIGNMENT AGREEMENT

In consideration of the Management Agreement between Samuel M. Inman, III
(“Consultant”) and Comarco, Inc. (the “Company”), effective March 10, 2008,
Consultant agrees as follows:

1. Consultant hereby assigns to the Company in writing all discoveries, concepts
and ideas, whether patentable or unpatentable, including but not limited to
processes, designs, innovations, inventions, formulas, methods, and techniques,
as well as improvements and know-how related thereto, made, conceived, reduced
to practice or learned by Consultant during his engagement with the Company,
either solely or jointly with others during the engagement (“Company
Inventions”). This Agreement shall apply only to inventions which relate
exclusively to the business of the Company and shall not apply to any invention
which relates to the business of Consultant. This Agreement shall not apply to
any Invention developed entirely on Consultant’s own time without using the
Company’s equipment, supplies, facilities or trade secret information, except
for those items and inventions that either: (a) relate, at the time of
conception or reduction to practice of the invention, to the Company’s business
or any of the products or services being developed, manufactured or sold by the
Company or which may conveniently be used in relation therewith, or actual, or
demonstrably anticipated research or development of the Company, or (b) result
from any work performed by Consultant for the Company.

2. Consultant will acknowledge and deliver promptly to the Company such written
instruments and do such other acts, such as giving testimony in support of
Consultant’s inventorship, as may be necessary in the opinion of the Company to
obtain and maintain United States and/or foreign letters patent and to vest the
entire right and title thereunto in the Company.

3. Consultant agrees that title to any and all copyrights, copyright
registrations and copyrightable subject matter which occurs as a result of his
engagement with the Company shall be the sole and exclusive property of the
Company. Consultant hereby assigns, and agrees to assign, all of said copyrights
to the Company.

4. All technical, business and financial information, written or oral,
including, but not limited to, business and financial data (including without
limitation sales data, profit and loss data, accounts payable, accounts
receivable, technical information, know-how, specifications, designs, Trade
Secrets (as hereinafter defined), product specifications, master formulae,
quality standards, raw materials and sources of raw materials, product
ingredient configurations, vendor and distributor identities and information,
marketing information, price and quantity information, marketing and pricing
strategies, procedures, processes, samples, customer identities and information,
product lists and all other proprietary and confidential information of the
Company or any of its affiliates (the “Confidential Information”) which may be
disclosed by the Company to Consultant shall be received, used and retained by
Consultant on a strictly confidential basis and, except as expressly provided
for herein or as required by applicable law, shall not be disclosed to any Third
Party or in any way used by Consultant or any other related person.

 

Page 7 of 9



--------------------------------------------------------------------------------

Consultant shall not disclose any such Confidential Information to any person
outside of the Company or to any other Third Party without the prior written
consent of a duly authorized representative of the Company. Consultant agrees to
use his best efforts to limit dissemination of and access to any Confidential
Information only to those persons who have a need for access to such
Confidential Information. In addition to the duties, obligations and loyalties
the Consultant has as a Director and Officer of the Company, the standard of
care which Consultant shall employ shall conform at least to industry standards
and shall be adequate to ensure the protection, confidentiality and security of
the Trade Secrets and Confidential Information. Consultant shall not make any
tangible reproductions, copies or embodiments, in whole or in part, of any
Confidential Information without the prior written consent of the Company. All
tangible reproductions, copies or embodiments, in whole or in part, of any
Confidential Information shall carry a confidential, proprietary notice similar
to that, if any, with which it was submitted to the receiving party. Upon the
request of the Company or on termination of the Consultant’s engagement with the
Company, Consultant shall immediately return to the Company all Confidential
Information in tangible form together with any and all copies thereof (whether
print or electronic in form). The foregoing obligations shall survive the
termination of the Management Agreement.

5. The term “Trade Secrets” shall mean all forms and types of financial,
business, scientific, technical, economic, design, pricing, product ingredient
and product information of the Company. Trade Secrets include any information
described in this Agreement which the Company obtains from another party which
the Company treats as proprietary, whether or not owned or developed by the
Company. Trade Secrets shall specifically include, but are not limited to, any
and all technical and nontechnical data, product plans and information, customer
lists, master formulae, product ingredient configurations, raw materials,
sources of raw materials, copyrights and copyrightable subject matter, product
specifications, ideas, concepts, methods, patterns, techniques, systems,
processes, procedures, whether tangible or intangible, and whether or how
stored, compiled or memorialized physically, electronically, graphically,
photographically or in writing, discoveries and inventions, whether patentable
or not, including, without limitation, the nature and results of technical and
nontechnical research and development activities performed by or on behalf of
the Company, “know-how”, raw material and product component lists and
specifications; and all inventions and ideas which the Company owns or obtains
from a Third Party.

6. The term “Confidential Information” shall not include any information which:

(a) is in the public domain at the time of receipt by receiving party or which
comes into the public domain without breach of any obligation assumed hereunder;
or

(b) was already known by the receiving party at the time of receipt from the
disclosing party without reference to the current or any prior relationship
between the receiving party and the disclosing party; or

(c) is required to be disclosed by the receiving party pursuant to a judgment,
order or other mandate of any court of competent jurisdiction or any
administrative, governmental or regulatory body, agency, or office.

7. Consultant hereby acknowledges that all Trade Secrets and Confidential
Information of the Company are the exclusive property of the Company. Nothing
herein shall

 

Page 8 of 9



--------------------------------------------------------------------------------

grant or shall be construed as granting to Consultant any right, title or
interest to the Trade Secrets or Confidential Information or any intellectual
property (including without limitation any patent, trade secrets, trademark,
service mark, trade name, copyright or any rights associated therewith) of the
Company. Consultant shall not directly or indirectly use any Trade Secrets or
Confidential Information for any other purpose (including but not limited to a
solicitation of customers for Consultant’s or any of his affiliates’ benefit),
unless pursuant to the prior written approval of the Company in each particular
instance. During the term of the Management Agreement and after any expiration
or earlier termination of the Management Agreement for any reason Consultant
shall not take or attempt to take any action in derogation of the Company’s
rights with respect to any Trade Secrets, Confidential Information or other
intellectual property of the Company and shall not otherwise violate, infringe
upon or interfere with any Trade Secrets, Confidential Information or other
intellectual property of the Company.

8. No modification or waiver of this Agreement or any of its provisions shall be
binding upon the Company unless made in writing and signed on behalf of the
Company by one of its officers at the direction of the Board of Directors. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision and such invalid or
unenforceable provision shall be reformed to the extent possible in order to
give its intended effect and/or meaning. This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

9. Except as provided in the Management Agreement, this Agreement together with
the Management Agreement with the Company supersedes any and all agreements
between Consultant and the Company with respect to the subject matter hereof.

Consultant has read and fully understands the foregoing, and by affixing
Consultant’s signature below, Consultant agrees that he is bound hereby and
effective as of March 10, 2008.

Dated: May 15, 2008

/s/ Samuel M. Inman                            

Samuel M. Inman, III, Consultant

 

Page 9 of 9